COURT OF APPEALS FOIl THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:      Adrienne A. Henny v. 3PMorgan Chase Bank, N.A.

Appellate case number:    01-12-01068-CV

Trial court case number: 0840075B

Trial court:              152nd District Court of Harris County

      Appellee’s motion to dismiss the appeal for lack of jurisdiction is denied. See I/erburgl
v. Dorner, 959 S.W.2d 615,617-18 (Tex. 1997).
       Appellant’s motion to stay the appeal pending mediation is denied. The clerk’s record
has been filed. Appellant has indicated that a reporter’s record will be filed. The appellate
deadline to file the reporter’s record is suspended until February 22, 2013.
        It is so ORDERED.

Judge’s signature: /s/Laura C. Higley
                 [] Acting individually     [] Acting for the Court


Date: January 4, 2013